Citation Nr: 0502262	
Decision Date: 02/01/05    Archive Date: 02/15/05

DOCKET NO.  98-13 929A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for post-traumatic tress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from March 1968 to March 1972.

This case comes before the Board of Veterans' Appeals (Board) 
from a December 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.  Jurisdiction over this case was subsequently 
returned to the VARO in New York, New York, and that office 
forwarded the appeal to the Board.


FINDINGS OF FACT

1.  The RO complied with its duties to notify and assist the 
veteran under the Veterans Claims Assistance Act (VCAA) and 
obtained all available evidence and information necessary for 
an equitable disposition of his appeal.

2.  The Board scheduled the veteran for his requested central 
office hearing, and explained the consequences of failing to 
appear for the hearing and how to ask for a postponement; the 
veteran did not respond to the Board's communication and 
did not indicate that his incarceration would prevent him 
from attending the scheduled hearing.

3.  Although the veteran has been diagnosed with PTSD, the 
evidence of record does not indicate that the he engaged in 
combat with the enemy and there is no objective information 
corroborating his claimed in-service stressors.




CONCLUSIONS OF LAW

1.  VA complied with the VCAA's notice and assistance 
requirements, including with regard to the incarcerated 
veteran's request for a central office hearing.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5104, 5107, 7104 
(West 2002); 38 C.F.R. § 3.159 (2004); Bolton v. Brown, 8 
Vet. App. 185 (1995); Wood v. Derwinski, 1 Vet. App. 190 
(1991).

2.  PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1153, 1154(b), 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304(f), 3.306, 4.125 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural Due Process Considerations

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002), became effective on November 9, 
2000.  The VCAA's implementing regulations are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2004).

The VCAA and implementing regulations eliminate the 
requirement of submitting a well-grounded claim and provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103(a) (West 2002); 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

In the present case, the VCAA took effect well after the 
veteran filed his claim.  But the VCAA applies to claims 
filed prior to its November 9, 2000 effective date if VA had 
not decided the claim before that date.  See VAOPGCPREC 7-
2003, 2003 VAOPGCPREC LEXIS 13, *31 (Nov. 19, 2003) (citing 
66 Fed. Reg. 45,620, 45,629 (Aug. 29, 2001)) (VA will apply 
VCAA implementing regulations to any claim filed before 
November 9, 2000 but not decided by VA as of that date).  VA 
had not "decided" the veteran's claim prior to November 9, 
2000 because the RO had yet to issue its March 2004 
supplemental statement of the case (SSOC).  See VAOPGCPREC 7-
2003, 2003 VAOPGCPREC LEXIS at *31 (VA had authority to, and 
did, provide that VCAA requirements apply to claims at all 
stages of VA proceedings, up to and including those pending 
before the Board).  See also Pelegrini v. Principi, 18 Vet. 
App. 112, 115, 119 (2004) (Pelegrini II).

In Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) revisited the notice requirements 
imposed upon VA by the VCAA.  The Court addressed both the 
timing and content of these notice requirements.  Id. at 119-
121.  Even more recently, in VAOPGCPREC 7-2004 (July 16, 
2004), VA's Office of General Counsel (GC) undertook to 
explain the holding of Pelegrini II.  The Board is bound by 
the precedent opinions of VA's General Counsel as the chief 
legal officer of the Department.  See 38 U.S.C.A. § 7104(c) 
(West 2002).

Initially, GC noted that the Court had described the 
statements in its opinion as to the timing and content of 
VCAA notification as "holdings," but, according to GC, the 
issues to which these "holdings" related were not necessary 
to the disposition of the case.  VAOPGCPREC 7-2004, at 2.  
Consequently, GC implied that these statements constituted 
dicta rather than binding holdings.  Id. (citing dissenting 
opinion in Pelegrini II and other cases characterizing Court 
statements as dicta).  

In the case at hand, however, even if the Pelegrini II 
Court's statements as to the timing and content of VCAA 
notice were binding holdings, the RO complied with them.

The Pelegrini II Court held that a VCAA notice must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini II, 18 Vet. App. at 115, 120.  However, 
as explained in 7-2004, the Court did not hold that, if this 
notice was not provided because VA had decided a claim before 
November 9, 2000, the case must be returned to the AOJ for 
the adjudication to start anew as though no previous 
adjudication had occurred.  Id. at 2.  Rather, the Pelegrini 
II Court "'specifically recognizes that where, as here, that 
notice was not mandated at the time of the initial AOJ 
decision, the AOJ did not err in not providing such notice 
specifically complying with section 5103(a)/§3.159(b)(1) 
because an initial AOJ adjudication had already occurred.'"  
Id. at 2 (quoting Pelegrini II, 18 Vet. App. at 120).  
Therefore, according to GC, the Pelegrini II Court did not 
hold that VA must vitiate all AOJ decisions rendered prior to 
November 9, 2000 denying service connection claims that were 
still pending before VA on that date in order to provide VCAA 
notice and adjudicate the claims anew.  7-2004 at 2-3.

GC's interpretation of Pelegrini II is directly relevant to 
the present case.  Here, the RO's December 1996 rating 
decision took place prior to enactment of the VCAA, and, 
therefore, prior to any VCAA notification.  But according to 
Pelegrini II, as interpreted by GC, the fact that the RO did 
not provide VCAA notification in these circumstances (nor 
could it have, as the VCAA had not yet been enacted) was not 
error.  Although the RO did not provide VCAA notification 
prior to its rating decision, it did so in its March 2004 
letter to the veteran and March 2004 SSOC.  VA thus complied 
with the VCAA notification timing requirements.

The Court in Pelegrini II also held that VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
Pelegrini II, 18 Vet. App. at 120-121.  This new "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1) (2004).  Id. at 121.  According to 
GC, Pelegrini II did not require that VCAA notification 
contain any specific "magic words," and that it can be 
satisfied by a SOC or SSOC as long as the document meets the 
four content requirements listed above.  Id. at 3.

These requirements were met in this case.  The RO's March 
2004 letter and the attachment entitled, "What the Evidence 
Must Show" explained what the evidence would have to show 
and the information still needed to show it in order to 
establish entitlement to service connection for PTSD.  In 
addition, the attachment entitled, "What is the Status of 
Your Claim and How Can You Help" explained the respective 
responsibilities of the RO and the veteran in obtaining this 
information.  Moreover, the RO wrote: "If there is any other 
evidence or other information that you think will support 
your claim, please let us know.  If you have any evidence in 
your possession that pertains to your claim, please send it 
to us."  Further, the RO included the text of 38 C.F.R. 
§ 3.159 in its March 2004 SSOC.  Cf. Valiao v. Principi, 
17 Vet. App. 229, 232 (2003) (noting Board's failure to 
discuss whether RO's decision and SOC satisfied VCAA 
requirements in the absence of letter explaining VCAA).  
Thus, the RO complied with the VCAA notice content 
requirements, as it provided the information specified by 
Charles and Quartuccio and indicated to the veteran that he 
should provide any information or evidence in his possession 
pertaining to his claim.

In addition, the RO made numerous requests for the veteran's 
service medical records (SMRs) and service personnel records, 
including in May 1972, September 1987, and August 1992, and 
all such available records were sent and associated with the 
claims file.  Despite the multiple requests, no other SMRs or 
service personnel records were found, and additional efforts 
would therefore have been futile.  See 38 C.F.R. 
§ 3.159(c)(2) (2004).  Moreover, private and VA treatment 
records have been associated with the claims file, and the 
veteran was afforded VA psychiatric examinations, including 
one in July 1996 at which he was diagnosed with PTSD.  
Further, as explained in more detail below, after requesting 
and receiving information from the veteran regarding his 
claimed in-service stressors, the RO took steps to verify 
these stressors, including contacting the U.S. Armed Services 
Center for Research of Unit Records (USASCRUR) and National 
Personnel Records Center (NPRC), both of which provided 
relevant information in response.  There is no indication 
that other private or Federal records exist that should be 
requested, or that any available pertinent evidence was not 
received.

The Board also notes that in his September 1998 substantive 
appeal (VA Form 9), the veteran, who is incarcerated, 
requested a hearing before a VLJ of the Board at the RO, 
often referred to as a travel Board hearing.  Subsequently, 
in response to a letter from the RO, the veteran indicated in 
January 1999 that he would prefer a hearing before a VLJ in 
Washington, D.C., often referred to as a central office 
hearing.  The Board initially sent an August 2004 letter 
informing the veteran of the time and date of his October 
2004 central office hearing to the Queensboro Correctional 
Facility in Long Island City, New York.  When that letter was 
returned, the Board sent a September 2004 letter to the 
veteran at the Mid-State Correctional Facility, in Marcy, New 
York, and that letter was not returned.

The August 2004 letter told the veteran that he could maker a 
written request to postpone the hearing, and that the Board 
would grant the first request if it was made within 60 days 
of the date of the letter or no later than 2 weeks prior to 
the hearing date.  Otherwise, the letter informed the 
veteran, he could ask to have the hearing postponed by 
sending a written motion showing good cause why the hearing 
should be rescheduled.  The letter also stated that if the 
veteran failed to appear for the hearing without requesting a 
postponement, the case would be processed as though the 
request for a hearing had been withdrawn.  In addition, no 
further request for a hearing would be granted in the same 
appeal unless the failure to appeal was with good cause and 
the cause arose under such circumstances that a timely 
request could not have been submitted prior to the scheduled 
hearing date.  

The veteran failed to appear for his central office hearing.  
The veteran did not respond to the Board's September 2004 
letter.  There is no specific reference to the central office 
hearing in the October 2004 Appellant's Brief filed by the 
veteran's representative.  

The Board finds that VA fulfilled its duty to assist with 
regard to the veteran's requested central office hearing.

The United States Court of Appeals for Veterans Claims 
(Court) specifically addressed VA's duty to assist 
incarcerated veterans in Wood v. Derwinski, 1 Vet. App. 190 
(1991) and Bolton v. Brown, 8 Vet. App. 185 (1995).  In Wood, 
the veteran claimed that he had PTSD as a result of military 
service, and the Board found that there was insufficient 
evidence to support this assertion.  Id. at 192.  After 
affirming this finding, the Court addressed whether VA 
adequately assisted the veteran in developing his claim.  Id. 
at 193.  The Court first stated that, in situations where a 
veteran is incarcerated, "the opportunity for face to face 
assistance is greatly reduced, if not eliminated; the 
corollary of this is the necessity of ensuring that all VA 
written communication is helpful and clear in explaining to a 
veteran what evidence he needs together with advice and help 
in obtaining it."  Id.  The Court noted that the veteran 
needed help in obtaining evidence corroborating his claimed 
stressors and that VA had advised him that such evidence was 
needed and could be obtained only if the veteran could 
furnish specific information as to the time and place of any 
such incidents and the identities of witnesses to it.  Id.  
Despite two VA attempts to get this specific information, the 
veteran did not provide it.  Id.  The Court concluded: 
"While the VA's help and advice in this case was not a model 
to be followed, an examination of the record satisfies us 
that appellant was adequately on notice that more was 
required of him if there was to be a successful search for 
the necessary evidence.  The factual data required . . . are 
straightforward facts and do not place an impossible or 
onerous task on appellant.  The duty to assist is not always 
a one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining 
putative evidence.  We do, however, caution those who 
adjudicate claims of incarcerated veterans to be certain that 
they tailor their assistance to he peculiar circumstances of 
confinement.  Such individuals are entitled to the same care 
and considerations given to their fellow veterans."  Wood, 
1 Vet. App. at 193.

In Bolton v. Brown, 8 Vet. App. 185 (1995), the United States 
Court of Appeals for Veterans Claims (Court) addressed a 
situation in which the Board had remanded a case for a VA 
psychiatric examination.  Id. at 187.  The RO indicated the 
examination could not be conducted because of the veteran's 
incarceration and informed him that "since no current 
medical evidence is available, no change is warranted in the 
current evaluation of your [PTSD]."  Id. at 188.  In 
response, the veteran indicated that he did not know when he 
would be released from prison.  Id.  The Court held that, 
because the record did not contain information concerning the 
RO's efforts to have an examination conducted at the 
correctional facility by a fee-based or VA physician, the 
unique circumstances of that case required a remand "to 
provide the Secretary with another opportunity to fulfill his 
statutory duty to assist this appellant in developing the 
facts of his claim."  Id. at 191.  Significantly, however, 
the Court also indicated that, notwithstanding the duty to 
assist, VA is not authorized by statute or regulation to 
subpoena the warden of a state correctional facility and 
direct the release of the veteran from that facility.  Id.

The above cases address VA's duty to assist in the context of 
an incarcerated veteran's request for a VA examination in 
prison, but their principles apply to the instant case, where 
the incarcerated veteran requested a central office hearing.  
VA is required to tailor its assistance to meet the 
particular circumstances of confinement, as such individuals 
are entitled to the same care and consideration given to 
their fellow veterans, and to ensure that the veteran is 
fully informed of the evidence needed to support his claim as 
well as the means and methods of providing this evidence.

The Board complied with these principles and fulfilled its 
duty to assist with regard to the veteran's request for a 
central office hearing.  First, the Board scheduled the 
veteran's hearing, and sent him a letter about it.  When the 
letter was returned, the Board sent the letter to the correct 
address, as reflected by the fact that the letter was to 
returned as undeliverable.  See Mindenhall v. Brown, 7 Vet. 
App. 271, 274 (1994) (where VA mails notice of denial of 
claim to the latest address of record, the presumption of 
administrative regularity attaches); YT v. Brown, 9 Vet. App. 
195, 199 (1996) (same rule applies to mailing of SOC).  In 
addition, the letter explained the precise manner in which 
the veteran could seek a postponement of the hearing in the 
event he was unable to attend, and the consequences of not 
attending the hearing.  Significantly, when the veteran 
received that letter, he did not tell the Board that he would 
be unable to attend due to his incarceration.  Thus, in 
contrast to Bolton, the veteran here did not indicate that 
his incarceration would be a barrier to his attendance at or 
participation in the central office hearing.  Consequently, 
the Board had no way of knowing that the veteran would be 
unable to attend the hearing.  Had the veteran indicated that 
he was not going to be released by that date, could not 
obtain some manner of temporary release, or could not 
participate in a hearing by electronic means, see 38 C.F.R. 
§ 20.700(e) (2004), then VA could have taken additional 
action in furtherance of the veteran's request for a hearing.  
Having failed to do so, the veteran cannot complain that VA 
did not anticipate difficulties in his attendance at the 
hearing.  Wood v. Derwinski, 1 Vet. App. at 193 ("The duty 
to assist is not always a one-way street").  

The RO thus complied with the VCAA's preliminary duty to 
assist provisions and their implementing regulations, both as 
to the incarcerated veteran's request for a hearing and as to 
the assistance provided in obtaining records relevant to the 
veteran's claim for service connection for PTSD.  Therefore, 
under these circumstances, no further development is required 
to comply with the VCAA or the implementing regulations, and 
the Board will proceed to adjudicate the veteran's claim.


Entitlement to Service Connection for PTSD

Service connection may be granted for disability resulting 
from a disease contracted or an injury sustained while on 
active duty in the military, or for aggravation 
during service of a pre-existing condition beyond its natural 
progression.  See 38 U.S.C.A. §§ 1131, 1153 (West 2002); 38 
C.F.R. §§ 3.303(a), 3.306, (2003).  In addition to the 
requirements generally applicable to service connection 
claims, service connection for PTSD requires medical evidence 
establishing a diagnosis in accordance with 38 C.F.R. § 
4.125(a) (2004) (the diagnosis must conform to DSM-IV and be 
supported by findings on examination), credible supporting 
evidence that the claimed in-service stressors actually 
occurred, and a link, established by medical evidence, 
between the current symptomatology and the claimed in-service 
stressors.  38 C.F.R. § 3.304(f) (2003); see also Cohen v. 
Brown, 10 Vet. App. 128, 137-138 (1997).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service - to support a diagnosis 
of PTSD - will vary depending upon whether the veteran 
engaged in "combat with the enemy," as established by 
recognized military combat citations or other official 
records.  See, e.g., Hayes v. Brown, 5 Vet. App. 60, 66 
(1993); Doran v. Brown, 6 Vet. App. 283, 289 (1994).  The 
evidentiary requirements for showing the stressor's 
occurrence are relaxed if VA determines that the veteran 
engaged in combat with the enemy and his alleged stressors 
are combat-related, see 38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. § 3.304(d) (2004); Zarycki v. Brown, 6 Vet. App. 91, 
98 (1993).

If VA determines that the veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then his 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required-provided that such 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of service."  See 38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. § 3.304(d) (2003); Zarycki v. Brown, 6 Vet. App. 91, 
98 (1993).  If, however, VA determines either that the 
veteran did not engage in combat with the enemy or that he 
did engage in combat, but that the alleged stressor is not 
combat related, then his lay testimony, in and of itself, is 
not sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain other objective 
information that corroborates his testimony or statements.  
See Zarycki, 6 Vet. App. at 98.

In Cohen, the Court held that the unequivocal diagnosis of 
that veteran's PTSD meant that the asserted stressors were as 
a general matter presumed to be sufficient to cause PTSD in 
the veteran.  Cohen, 10 Vet. App. at 144.  Even in such 
circumstances, credible evidence that the claimed in-service 
stressor actually occurred is still required.  38 C.F.R. § 
3.304(f) (2004).  And credible supporting evidence of the 
actual occurrence of an in-service stressor cannot consist 
solely of after-the-fact medical nexus evidence.  See Moreau 
v. Brown, 9 Vet. App. 389, 396 (1996).  Corroboration does 
not require, however, "that there be corroboration of every 
detail including the appellant's personal participation in 
the identifying process."  Suozzi v. Brown, 10 Vet. App. 307, 
311 (1997).

Mere presence in a combat zone is not sufficient to show that 
a veteran actually engaged in combat with enemy forces.  Wood 
v. Derwinski, 1 Vet. App. 190 (1991), affirmed on 
reconsideration, 1 Vet. App. 406 (1991).  On the other hand, 
whether a veteran has submitted sufficient corroborative 
evidence of claimed in-service stressors is a factual 
determination.  Pentecost v. Principi, 16 Vet. App. 124 
(2002). In both Pentecost and Suozzi, it was held that 
specific evidence that a veteran was actually with his unit 
at the time of an attack is not required to verify that 
attack as a PTSD stressor.  Pentecost, 16 Vet. App. at 129 
(Board interpreted corroboration requirement too narrowly by 
requiring the veteran to corroborate his actual proximity to 
and participation in rocket attacks); Suozzi, 10 Vet. App. 
310-11 (evidence that veteran's company received heavy 
casualties during an attack, even without specific evidence 
of the veteran's presence with the company during that 
particular attack was sufficient to reopen his claim for 
service connection for PTSD).

In the present case, at his July 1996 VA examination and 
elsewhere, the veteran has been diagnosed with PTSD in 
accordance with 38 C.F.R. § 4.125(a) (2004).  The veteran 
claims that he has PTSD as a result of certain events he 
witnessed during combat in Vietnam.  Thus, the veteran must 
show either that he engaged in combat with the enemy and his 
alleged stressor is combat-related, or that there is 
objective information that corroborates his testimony or 
statements regarding the claimed in-service stressors.

The veteran's DD Form 214, as amended by his December 1985 DD 
Form 215, reflects that he received the Vietnam Campaign 
Ribbon, the Vietnam Service Medal with 4 bronze service 
stars, the Meritorious Unit Emblem with 1 Oak Leaf Cluster, 
the Republic of Vietnam Civil Actions Honor Medal, and the 
First Class Unit Citation Badge (foreign award).

The SMRs and the service personnel records do not contain any 
information regarding the veteran's service in Vietnam.

In a form attached to his June 1985 statement in support of 
claim, the veteran indicated that he served in Vietnam from 
August 1968 to August 1969 with the 1st Air Cav. 13th Signal 
Battalion, B Company.  The veteran stated that his duties 
included those of supply clerk, convoys, guard patrol, small 
arms repairs, infantry duties, driving, and supplies.  He 
indicated that he experienced armed combat or enemy action, 
bombed, shelled, or tripped booby trap, and that he 
encountered enemy action while at a small attachment station 
at Newport Beach in Long Binh, during which time he was 
admitted to the 3d Field Force hospital.  He also indicated 
that he was in South Vietnam during the Tet Offensive.  As a 
result of these experiences, the veteran claimed that he 
experienced frequent nightmares, flashbacks, and thoughts 
about these experiences, with numerous resulting symptoms 
indicative of PTSD.

In his October 1992 statement in support, the veteran stated 
that on or about April 15, 1969, he was assigned to guard 
duty for his unit, and the unit came under rocket and mortar 
fire.  The unit was again identified as the 13th Signal 
Battalion, B. Company, 1st Air Cav. Division, at Camp Evans.  
As a result, the veteran was injured, and the veteran was 
told that another member of the unit (whose name was Harold) 
was killed while asleep in the bunker.  Since that event, 
according to the veteran, he had nightmares, woken up with 
cold sweats, and hallucinations, since his return from 
Vietnam.  He also noted that during a convoy, several trucks 
were blown up and he saw bodies "all over the place."  The 
veteran was hospitalized for a week for back injuries and 
stress related to the convoy experience.  During that time, 
there were incoming rockets and mortars every night, and the 
veteran witnessed many fellow veteran's die as a result, and 
heard them screaming and crying out in pain, which stayed in 
his mind, and which continues to cause him symptoms of PTSD 
to this day.

In an October 1996 letter, the veteran elaborated on his 
description of his Vietnam experience, stating that he was 
transferred to Long Binh, in South Vietnam, during which time 
he was assigned to the 1st Air Cav. Division, 13th Signal 
Battalion, and subsequently transferred to An Rhe (Core I).  
He specified that during his convoy experience, he was the 
passenger n a truck and the driver (Jake) was hit on the left 
side from the incoming rocket and mortar fire.  He continued 
to receive rocket and mortar fire at Camp Evans, for 
approximately 4 months.  The veteran specified that while at 
Camp Evans, he was MOS 76Y30, which involved supplies, and 
kept him involved with convoys.  Around October 15, 1968, SFC 
William told him to prepare for a supply run to a supply 
depot at Way & Phen Bye.  Midway back from this mission, 
around October 18, 1969, the convoy took heavy losses, due to 
about 3 direct hits.  The veteran was a passenger with 
Sergeant McCormick, who pulled him out of their truck after 
it rolled over.  The resulting back injury and stress 
resulted in the veteran's return to his unit and weeks of 
recuperation, after which he was able to perform limited 
duties.

Around February 10, 1969, the veteran's entire division was 
transferred to Phoc Vinh, and the veteran was assigned to 
Newport Port, in Saigon.  He had guard duty and lived on 
incoming ships and reinjured his back.  When he returned to 
Phoc Vinh, he again took small arms fire on the way from Tay 
Ninh to Phoc Vinh.

Around March 15, 1969, the veteran was on guard duty in Phoc 
Vinh and his bunker took a direct hit from incoming rockets 
and mortar fire.   Later that week, he found out that J. 
Heard was dead as a result of the direct hit, which occurred 
while he was asleep in the bunker.

The veteran reiterated these events in a September 1998 
letter to USASCRUR, and asked that they search the records in 
the Vietnam War Collection to locate combat action reports, 
daily journals, or other pertinent data to support his 
service-connection claim.  In a November 1998 letter in 
response, USASCRUR enclosed an extract from a September 1969 
Operational Report-Lessons Learned (OR-LL) submitted by the 
29th General Support Group for the period of February to 
April 1969.  In a section listing the major incidents 
occurring at locations of interest to the command during the 
reporting period, this OR-LL documented a number of mortar 
and rocket attacks during this period.  The areas attacked 
included Long Binh Post, Tay Ninh West Base Camp, Song Be, 
Phuoc Vinh, Quan Loi, Long Ciao, Bearcat, and Binh Duong.  
The units mentioned included the 3d Ordinance Battalion, 548 
LEM Co., 185th Maintenance Battalion, 610th Maintenance 
Battalion, 229th S&S Co., 277th S&S Battalion, 610th 
Maintenance Battalion, 81st QM Platoon, 1011 S&S Co., 3rd 
Ordinance Battalion, and the 79th Maintenance Battalion.  The 
13th Signal Battalion, the 1st Air Cav. Division, and Camp 
Evans are not mentioned.

In September 1999, the RO sent a letter to USASCRUR.  The 
letter contained all of the information contained in the 
veteran's letters to the RO, including the units to which he 
was assigned, when he was assigned to them, the names of the 
soldiers who were involved in the claim stressor incidents, 
and the dates and locations of these incidents.  The RO asked 
USASCRUR for comments as to the likelihood of the veteran 
experiencing the incidents described, and asked for 
verification of these incidents, if possible.  In a letter in 
response later that month, the Director of USASCRUR enclosed 
the previous correspondence with the veteran, including the 
OR-LL.  The letter also stated that available U.S. Army 
Casualty files did not list the veteran as being wounded in 
action, and recommended requesting this information from the 
NPRC.  The RO requested these records from the NPRC, and the 
NPRC responded in April 2000 that the veteran's military 
records jacket showed no existence of information regarding 
purple heart/combat wound medal.

Based on the above, the veteran has neither shown that he 
engaged in combat with the enemy nor produced objective 
information that corroborates his testimony or statements.  
Although the September 1969 OR-LL documented a number of 
mortar and rocket attacks against the Long Binh and Phuoc 
Vinh Base Camp from February to April 1969, none of the 
incidents listed mentioned the 13th Signal Battalion, or any 
unit that the veteran stated he was with in his descriptions 
of his claimed in-service stressors.  In addition, the 
veteran has not otherwise shown that he was in any of the 
specified areas at those times, or that he was in any of the 
units mentioned in the September 1969 OR-LL.  The available 
SMRs and service personnel records do not indicate that the 
veteran was in any of the units referred to in the OR-LL as 
sustaining rocket and mortar attacks.  As noted above, the RO 
made numerous requests for additional SMRs and service 
personnel records, all of which were unsuccessful.  While the 
veteran does not have to show that he was actually with a 
unit at the time it was attacked, he does have to show that 
he was a member of a unit that sustained an attack, or in a 
particular area at the time it was attacked, and this the 
veteran has not done.  Moreover, the NPRC indicated in 
response to the RO's request that there was nothing in the 
veteran's military records jacket showing that the veteran 
received a purple heart or combat wound medal, and USASCRUR 
similarly indicated that its files did not list the veteran 
as wounded in action, notwithstanding the veteran's claim 
that he injured his back, suffered stress, and was 
hospitalized as a result of enemy fire.

In sum, the evidence of record does not show that the veteran 
engaged in combat with the enemy, and there is no objective 
information that corroborates the veteran's testimony or 
statements as to his claimed in-service stressors.  As the 
preponderance of the evidence is against the veteran's claim 
for service connection for PTSD, the benefit-of-the-doubt 
doctrine does not apply, and his claim must be denied.  See 
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003); 
Alemany v. Brown, 9 Vet. App. 518, 519-20 (1996).



ORDER

The claim for service connection for PTSD is denied.



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


